Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “to an extent of at most 25%”, and the claim also recites “preferably at most 10%” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For examining purposes, the limitations at question will be interpreted as being disclosed by the primary reference.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knappenberger et al. (EP 2701286).

1. Knappenberger et al. teach:
A stator housing (1) for an electric machine (3), comprising a cooling channel (9) through which a cooling fluid (abstract) may flow and which has a plurality of main portions (7 annotated fig 12 below) extending in the axial direction or in the circumferential direction, wherein adjacent main portions (7) are connected by deflection portions (8 annotated fig 12 below) of the cooling channel (9) in such a way that a meandering cooling path (also 9) is formed, wherein a guide element (41) is formed within each of the deflection portions (8) and separates the cooling path (9) into two cooling sub-paths (annotated fig 12 below).  

    PNG
    media_image1.png
    490
    842
    media_image1.png
    Greyscale

2. Knappenberger et al. teach:
The stator housing according to claim 1, wherein a second guide element (41 fig 14) is formed within each of the deflection portions (8) and separates the cooling path (9) into a further cooling sub-path (since there is a second guide element, fig 14).  

3. Knappenberger et al. teach:
The stator housing according to claim 2, wherein the second guide element (41) runs coaxially and/or parallel to the first guide element (fig 14).  

4. Knappenberger et al. teach:
The stator housing according to claim 1, wherein the, or a, guide element (41) follows the course of an outer edge (23) and/or an inner edge (25) of the cooling channel (9) (fig 14).  
5. Knappenberger et al. teach:
The stator housing according to claim 1, wherein 4Docket No.: GAS-143the, or a, guide element (41, fig 12) is circular arc-shaped at least in some sections (fig 14).  

6. Knappenberger et al. teach:
The stator housing according to claim 1, wherein the guide element (41) or the guide elements (41) is or are arranged centrally in the cooling channel (9) (fig 14).  

7. Knappenberger et al. teach:
The stator housing according to claim 1, wherein one guide element (41) of a deflection portion (8) separates the cooling sub-paths (fig above) in fluid-tight fashion in such a way that a cooling fluid flow transverse to the flow direction of the cooling fluid through the cooling channel (9) is prevented (fig 9). 
 
8. Knappenberger et al. teach:
The stator housing according to claim 1, wherein one guide element (10) of a deflection portion has an aperture (43), through which two of the cooling sub-channels (fig 14 above) are fluidically connected to one another (fig 14).  

9. Knappenberger et al. teach:
The stator housing according to claim 1, wherein the, or a, guide element (41) extends into the main portions (7) connected by the deflection portion (8) to an extent of at most 25%, preferably at most 10% of the length of the main portions (7) connected by the deflection portion (8) (re 112 rejection above).  
10. Knappenberger et al. teach:
The stator housing according to claim 1, wherein a deflection portion (8) is provided in the form of a sector of a ring (fig 14).  

11. Knappenberger et al. teach:
The stator housing according to claim 1, wherein a deflection portion (8) has a first outer edge portion (25) running transverse to the direction of extent of the main portions (7) and second outer edge portions (26, 27) which connect the first outer edge portion to edges (28, 29) of the main portions (7) connected by the deflection portion (8).  

    PNG
    media_image2.png
    490
    842
    media_image2.png
    Greyscale

12. Knappenberger et al. teach:
The stator housing according to claim 1, wherein the main portions (7) and the deflection portions (8) are formed by a cavity (also 9) in the stator housing (1).  
13. Knappenberger et al. teach:
The stator housing according to claim 12, which comprises an inner housing element (7) and an outer housing element (5), wherein the inner housing element (7) is arranged coaxially within the outer housing element (5), wherein the cavity (also 9) is formed in one of the housing elements (as indicated by the connecting walls 11, fig 9).  

14. Knappenberger et al. teach:
An electric machine (3) for a vehicle (excerpt below), comprising a stator housing (1) according to claim 1 and a stator (27) which is arranged within the stator housing (1) (fig 9).  

15. Knappenberger et al. teach:
A vehicle (25), comprising an electric machine (3) according to claim 14 which is designed to drive the vehicle (excerpt below).


    PNG
    media_image3.png
    133
    924
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832